25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald Wayne HOCKMAN, and all residents of Virginia D.O.C.,et al, Plaintiff Appellant,v.Clarence JACKSON, and all members of the Virginia ParoleBoard;  Edward W. Murray, Director of D.O.C.;Mary Sue Terry, Attorney General,Defendants Appellees.
No. 93-7178.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 5, 1994.Decided:  May 19, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-93-229-2)
Ronald Wayne Hockman, Appellant Pro Se.
Alan Katz, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Hockman v. Jackson, No. CA-93-229-2 (E.D. Va.  Sept. 16 & Oct. 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court's failure to give Hockman the notice required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), was harmless error.  We conclude that the error did not affect any substantial right.   United States v. Nyman, 649 F.2d 208, 211 (4th Cir.1980)